DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, receiving, from the base station, the synchronization signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); receiving, from the base station, a broadcast channel; and transmitting, to the base station, reference signal received power (RSRP) for the synchronization signal, wherein one antenna port is defined for the synchronization signal, and wherein an EPRE associated with at least one physical channel including the broadcast channel is same as the EPRE associated with the synchronization signal.as substantially described in independent claims 2, 5, 8 and 11. These limitations, in combination with the remaining limitations of claims 2, 5, 8 and 11, are not taught nor suggested by the prior art of record. Claims 3, 4, 6, 7, 9, 10, 12 and 13 depend from allowed claim and therefore allowed for the same reasons.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474